COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Cause No 01-12-01065-CV; In re St. Luke’s Sugar Land Partnership, L.L.P., Relator

           Original Proceeding on Petition for Writ of Mandamus from Shatish Patel, M.D. and
           Hemalatha Vijayan M.D., Subodh Sonwalkar, M.D., Wolley Oladut, M.D. v. St.
           Luke’s Sugar Land Partnership, L.P., Cause No. 2011-24016, in the 152nd District
           Court of Harris County, Texas.

        On November 20, 2012, relator, St. Luke’s Sugar Land Partnership, filed a petition for
writ of mandamus challenging the trial court’s November 2, 2012 order compelling production of
certain documents and an “Expedited Motion for Temporary Stay” of the trial court’s order. The
Court requests a response to the Expedited Motion for Temporary Stay, to be filed no later than
1:00 p.m on Wednesday, November 21, 2012. The mailbox rule is suspended. See TEX. R.
APP. P. 2.

       It is so ORDERED.


Judge=s signature: /s/ Justice Massengale
                   Acting individually



Date: November 20, 2012